UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of Date of Report (Date of earliest event reported) December 29, 2009 AspenBio Pharma, Inc. (Exact name of registrant as specified in charter) Colorado 001-33675 84-155338 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1585 South Perry Street, Castle Rock, CO 80104 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (303) 794-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 — Other Events. On December 29, 2009, the Registrant issued a press release titled; “AspenBio Pharma Reports Progress on the Supplemental Clinical Trial, Work to Improve the Clinical Utility of AppyScore™ and Scheduled Meeting with FDA”. A copy of this press release is attached hereto as Exhibit 99.1. Item 9.01 — Exhibits. Exhibit No Description 99.1 Press release dated December 29, 2009, titled, “AspenBio Pharma Reports Progress on the Supplemental Clinical Trial, Work to Improve the Clinical Utility of AppyScore™ and Scheduled Meeting with FDA”. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AspenBio Pharma, Inc. (Registrant) Date: December 29, 2009 By: /s/ Jeffrey G. McGonegal Jeffrey G. McGonegal Chief Financial Officer
